DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner acknowledges applicants’ arguments in the Response dated July 13, 2022 directed to the Non-Final Office Action dated April 13, 2022.  Claims 1, 3-18 and 20 are pending in the application and subject to examination as part of this office action.

Claim Objections
Claim 1 is objected to because of the following informalities:  “each token” (line 13) should read “each interactive token”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 3-14, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: 
a wearable device comprising:
a user-facing surface, the user-facing surface comprising:
a plurality of slots formed in the user-facing surface, wherein each interactive token of the plurality of interactive tokens is releasably engaged with a respective slot of the plurality of slots such that the display of each token is positioned on or in the user-facing surface when engaged;
The examiner recognizes that the language used to further define the “wearable device” is present in [0022] of the specification, as originally filed.  The language, however, does not make sense.  In particular, the “user-facing surface” is confusing.  According to the specification, the wearable device may be worn in a manner preferred by the guest (e.g., over the shoulder, as a bracelet, or as a necklace) (Specification [0024]).  Figure 3 of the present specification shows the wearable device worn as a bracelet (Specification [0031]).  Figure 3 shows a wearable device worn on the forearm of a user.  Which side of the wearable device is the “user-facing surface”?  It could be argued that the side on which the wearable device touches the skin is the “user-facing surface”.  Compared to the opposite side, the skin-facing surface will always be facing the user, whereas the opposite side is unlikely to always face the user.  Independent claim 18 recites similar language and is similarly rejected.  Dependent claims 3-14 and 20 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.
Claim 11 recites “the display” (line 2).  Claim 1, upon which claim 11 depends, recites “a display” (line 4) and “a wearable device display” (line 15).  Regarding the display of the token, the specification states “In operation, the interactive tokens display an image or series of images (e.g., an animation) that are unique to the interactive token itself or unique to a particular type of interactive token.” (Specification [0019]) and  “Each interactive token 20 includes a display 90 that displays one or more images (e.g., a still image, a short video file or animation) that are characteristic to the interactive token 20 such that a guest may collect different types of interactive tokens 20 with different images” (Specification [0023]).  Regarding the device display of the wearable device, the specification states “The wearable device may also include a device display 94 that displays token information related to the engaged tokens as well as onboard lights 96 or other special effect devices” (Specification [0024]).  The language makes it unclear whether the display of claim 11 is the display of the interactive token or the wearable device display.  Dependent claims 12-13 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.
Claim 15 recites “an interactive token disposed in a releasable slot of a wearable band” (lines 2-3) and “an interactive token station, comprising:  at least one slot configured to releasably engage the interactive token” (lines 9-10).  Since the interactive token is disposed in a releasable slot of the wearable band, it is unclear whether the token is intended to be engaged in the at least one slot engaged in the at least one slot of the interactive token station while the token is also disposed in the releasable slot of the wearable band.  Dependent claims 16-17 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZHANG et al., US 2015/0258458 A1 (hereinafter Zhang).

Regarding Claim 18:  Zhang discloses a method, comprising: 
receiving a signal indicative of engagement of an interactive token within a slot formed in a user-facing surface of a wearable device  (Zhang, the connecting element 102, detects beads that are on the connecting element (block 302), where these beads may be mounted on the connecting element, e.g. threaded onto the connecting element (as shown in FIGS. 1 and 2), attached to the connecting element (e.g. using glue or other fixing means) or otherwise connected to the connecting element [0035]); 
supplying power to the interactive token based on receiving the signal to cause a display of the interactive token to display one or more images stored on a memory of the interactive token (Zhang, the connecting element 102 may comprise a battery and provide power to the beads and this may, for example, be achieved through physical electrical connections between a bead and the connecting element or alternatively, inductive rings may be used to couple power from the connecting element into a bead [0031]); 
receiving interactive token information via wireless communication circuitry of the interactive token (Zhang, the connecting element autonomously generates interactions between beads (which may be on the same connecting element or on a nearby connecting element) and stores data about these interactions [0017]); and 
providing instructions to cause the display of the interactive token to transition from the one or more images to a new image based on the interactive token information (Zhang, where the beads involved in an autonomous interaction (generated in block 308) comprise a feedback mechanism, such as a display (e.g. one or more LEDs or a small LCD or e-ink display) ... the connecting element 102 may send a trigger signal to one or more of the beads involved in the interaction to provide feedback to the user (block 307). For example, where a bead comprises an LED, the LED may flash (as triggered by the connecting element in block 307) when the bead is involved in an autonomous interaction [0039]).  

Regarding Claim 20:  Zhang further discloses: 
receiving a second signal indicative of engagement of a second interactive token within a second slot (Zhang, the connecting element 102, detects beads that are on the connecting element (block 302), where these beads may be mounted on the connecting element, e.g. threaded onto the connecting element (as shown in FIGS. 1 and 2), attached to the connecting element (e.g. using glue or other fixing means) or otherwise connected to the connecting element [0035]); 
receiving second interactive token information via second wireless communication circuitry of the second interactive token (Zhang, the connecting element autonomously generates interactions between beads (which may be on the same connecting element or on a nearby connecting element) and stores data about these interactions [0017]); and 
providing instructions to cause a second display of the second interactive token to display an image selected based on the interactive token information and the second interactive token information (Zhang, where the beads involved in an autonomous interaction (generated in block 308) comprise a feedback mechanism, such as a display (e.g. one or more LEDs or a small LCD or e-ink display) ... the connecting element 102 may send a trigger signal to one or more of the beads involved in the interaction to provide feedback to the user (block 307); for example, where a bead comprises an LED, the LED may flash (as triggered by the connecting element in block 307) when the bead is involved in an autonomous interaction [0039]).

There are currently no prior art rejections against claims 1 and 3-17.

Response to Arguments
Regarding claims 18 and 20, applicant’s arguments filed July 13, 2022 have been fully considered but they are not persuasive.
Applicant argues:
Independent claim 18 has been amended to recite "receiving a signal indicative of engagement of an interactive token within a slot formed in a user-facing surface of a wearable device" and "providing instructions to cause the display of the interactive token to transition from the one or more images to a new image based on the interactive token information, wherein the new image is accessed from the memory of the interactive token."  The Examiner has relied on Zhang as disclosing image transition based on Zhang's disclosure of LED flashing as a result of autonomous interactions.  Zhang, paragraph [0039].  However, there is no disclosure that Zhang's beads 104 transition to new displayed images directly on the beads 104 themselves.  Instead, Zhang appears to disclose an arrangement in which a software experience on a separate GUI can display images associated with beads 104 based on wireless communication.  Zhang, paragraph [0048].  There is no disclosure that there are any stored images on the beads 104 of Zhang that would perform the recited transition.  In addition, Zhang does not disclose any user- facing surface having a display with slots.  (Response [pp. 9-10])
The examiner disagrees.  
Zhang discloses “the beads 104 shown in FIG. 1 may comprise additional elements not shown in FIG. 1, such as … displays (e.g. LEDs)” (Zhang [0032]).  Zhang further discloses:
Where the beads involved in an autonomous interaction (generated in block 308) comprise a feedback mechanism, such as a display (e.g. one or more LEDs or a small LCD or e-ink display) or an actuator (e.g. generating a movement such as vibration or rotation), the connecting element 102 may send a trigger signal to one or more of the beads involved in the interaction to provide feedback to the user (block 307).  For example, where a bead comprises an LED, the LED may flash (as triggered by the connecting element in block 307) when the bead is involved in an autonomous interaction. (Zhang [0039])
Furthermore, “Each smart bead 104 comprises a storage element 110 (e.g. a memory) which is arranged to store an ID of the bead (which in some examples may be a unique ID for the bead or a unique ID for the type of bead) and bead data (e.g. details about the character or environment that the bead represents within a software experience)” (Zhang [0022]).
With respect to the newly added language regarding the “user-facing surface”, the examiner directs applicant to the rejection under 35 USC 112 above.
The examiner maintains the rejections of claims 18 and 20 as recited above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WERNER G GARNER/            Primary Examiner, Art Unit 3715